RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Games Merger Corp. (DAB 11.00% June 1, 2018 144A) Cusip 36467YAA 3. Underwriter from whom purchased: Jeffries and Company 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $10,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $9,055,000 7. Aggregate principal amount of offering: $200,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 5/19/2010 Date offering commenced: 5/19/2010 Commission, spread or profit: 2.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Arch Coal, Inc. (ACI 7.25% October 1, 2020) Cusip 039380AC 3. Underwriter from whom purchased: BancAmerica Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $35,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $11,205,000 7. Aggregate principal amount of offering: $500,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 8/2/2010 Date offering commenced: 8/2/2010 Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Pride International Inc. (PDE 6.875% August 15, 2020) Cusip 74153QAH 3. Underwriter from whom purchased: Goldman Sachs 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $25,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $9,400,000 7. Aggregate principal amount of offering: $900,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 8/3/2010 Date offering commenced: 8/3/2010 Commission, spread or profit: 0.74%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (ii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Marina District Finance (BORGAT 9.50% October 15, 2015 144A) Cusip 56808RAA 3. Underwriter from whom purchased: BancAmerica Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $74,207 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $7,994,594 7. Aggregate principal amount of offering: $395,772,000 8. Purchase price (net of fees and expenses): 98.943 9. Offering price at close of first day on which any sales were made: 98.943 Date of Purchase: 8/4/2010 Date offering commenced: 8/4/2010 Commission, spread or profit: 2.48%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) _X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (iii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Marina District Finance (BORGAT 9.875% August 15, 2018 144A) Cusip 56808RAC 3. Underwriter from whom purchased: BancAmerica Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $74,486 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $8,123,967 7. Aggregate principal amount of offering: $397,260,000 8. Purchase price (net of fees and expenses): 99.315 9. Offering price at close of first day on which any sales were made: 99.315 10. Date of Purchase: 8/4/2010 11. Date offering commenced: 8/4/2010 12. Commission, spread or profit: 2.48%$ / share 13. Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (iv)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ _X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Anadarko Petroleum Corp. (APC 6.375% September 15, 2017) Cusip 032511BH 3. Underwriter from whom purchased: Barclays Capital Inc. 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $55,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $57,725,000 7. Aggregate principal amount of offering: $2,000,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 8/9/2010 Date offering commenced: 8/9/2010 Commission, spread or profit: 1.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) _X_ b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (v)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X _ g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Targa Resources Partners (NGLS 7.875% October 15, 2018 144A) Cusip 87612BAE 3. Underwriter from whom purchased: Banc of America Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $50,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $9,770,000 7. Aggregate principal amount of offering: $250,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 8/10/2010 Date offering commenced: 8/10/2010 Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) _X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (vi)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: SXP Corporation (SPW 6.875% September 1, 2017 144A) Cusip 784635AM 3. Underwriter from whom purchased: Banc of America Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $90,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $9,770,000 7. Aggregate principal amount of offering: $600,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 8/10/2010 Date offering commenced: 8/10/2010 Commission, spread or profit: 1.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (vii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: QEP Resources Inc. (QEP 6.875% March 1, 2021) Cusip 74733VAA 3. Underwriter from whom purchased: Deutsche Bank Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $54,491 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $14,162,628 7. Aggregate principal amount of offering: $619,212,500 8. Purchase price (net of fees and expenses): 99.074 9. Offering price at close of first day on which any sales were made: 99.074 Date of Purchase: 8/11/2010 Date offering commenced: 8/11/2010 Commission, spread or profit: 1.25%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (viii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Cardtronics Inc. (CATM 8.25% September 1, 2018) Cusip 14161HAE 3. Underwriter from whom purchased: Banc of America Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $250,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $10,000,000 7. Aggregate principal amount of offering: $200,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 8/12/2010 Date offering commenced: 8/12/2010 Commission, spread or profit: 1.63%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (ix)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Cott Beverages USA Inc. (BCB 8.125% September 1, 2018 144A) Cusip 221643AE 3. Underwriter from whom purchased: Deutsche Bank Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $70,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $6,055,000 7. Aggregate principal amount of offering: $375,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 8/12/2010 Date offering commenced: 8/12/2010 Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (x)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Bumble Bee Acquisition Corp. (BUMBLB 9.00% December 15, 2017 144A) Cusip 120462AA 3. Underwriter from whom purchased: Wells Fargo Advisors 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $50,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $992,000 7. Aggregate principal amount of offering: $605,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 12/6/2010 Date offering commenced: 12/6/2010 Commission, spread or profit: 2.50%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Citadel Broadcasting Corporation (CDELB 7.75% December 15, 2018 144A) Cusip 17285TAD 3. Underwriter from whom purchased: Credit Suisse Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $15,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $2,715,000 7. Aggregate principal amount of offering: $400,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 12/6/2010 Date offering commenced: 12/6/2010 Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (ii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Standard Pacific Corp. (SPF 8.375% May 15, 2018 144A) Cusip 85375CAY 3. Underwriter from whom purchased: Citigroup 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $40,900 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $13,614,588 7. Aggregate principal amount of offering: $281,187,500 8. Purchase price (net of fees and expenses): 102.25 9. Offering price at close of first day on which any sales were made: 102.25 Date of Purchase: 12/7/2010 Date offering commenced: 12/7/2010 Commission, spread or profit: 1.63%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (iii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Concho Resources Inc. (CXO 7.00% January 15, 2021) Cusip 20605PAB 3. Underwriter from whom purchased: BofA Merrill Lynch 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $20,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $4,800,000 7. Aggregate principal amount of offering: $600,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 10. Date of Purchase: 12/9/2010 11. Date offering commenced: 12/9/2010 12. Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (iv)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Novelis Inc. (HNDLIN 8.375% December 15, 2017 144A) Cusip 67000XAG 3. Underwriter from whom purchased: Citigroup 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $175,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $39,280,000 7. Aggregate principal amount of offering: $1,100,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 12/10/2010 Date offering commenced: 12/10/2010 Commission, spread or profit: 1.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (v)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Novelis Inc. (HNDLIN 8.75% December 15, 2020 144A) Cusip 67000XAH 3. Underwriter from whom purchased: Citigroup 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $75,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $34,365,000 7. Aggregate principal amount of offering: $1,400,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 12/10/2010 Date offering commenced: 12/10/2010 Commission, spread or profit: 1.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X_ b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (vi)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? __ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Kansas City Southern de Mexico (KSU 6.625% December 15, 2020 144A) Cusip 485161AJ 3. Underwriter from whom purchased: BofA Merrill Lynch 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $52,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $7,123,000 7. Aggregate principal amount of offering: $185,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 12/14/2010 Date offering commenced: 12/14/2010 Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (vii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Fidelity National Information Services Inc. (FIS 7.625% July 15, 2017 144A) Cusip 31620MAA 3. Underwriter from whom purchased: BancAmerica Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $50,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $5,035,000 7. Aggregate principal amount of offering: $600,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 7/8/2010 Date offering commenced: 7/8/2010 Commission, spread or profit: 1.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Fidelity National Information Services Inc. (FIS 7.875% July 15, 2020 144A) Cusip 31620MAC 3. Underwriter from whom purchased: BancAmerica Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $50,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $4,250,000 7. Aggregate principal amount of offering: $500,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 7/8/2010 Date offering commenced: 7/8/2010 Commission, spread or profit: 1.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (ii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Oxea Finance & Cy SCA (OXEACY 9.50% July 15, 2017 144A) Cusip 69138WAA 3. Underwriter from whom purchased: Deutsche Bank Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $40,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $8,930,000 7. Aggregate principal amount of offering: $260,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 7/9/2010 Date offering commenced: 7/9/2010 Commission, spread or profit: 1.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (iii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Wynn Las Vegas LLC(7.75% August 15, 2020 144A) Cusip 983130AQ 3. Underwriter from whom purchased: Deutsche Bank Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $110,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $16,770,000 7. Aggregate principal amount of offering: $1,320,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 10. Date of Purchase: 7/21/2010 11. Date offering commenced: 7/21/2010 12. Commission, spread or profit: 1.50%$ / share 13. Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (iv)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ _X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Advanced Micro Devices Inc. (AMD 7.75% August 1, 2020 144A) Cusip 007903AS 3. Underwriter from whom purchased: Citigroup Global Markets 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $150,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $1,870,000 7. Aggregate principal amount of offering: $500,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 7/26/2010 Date offering commenced: 7/26/2010 Commission, spread or profit: 1.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (v)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Range Resources Corp. (RRC 6.75% August 1, 2020) Cusip 75281AAL 3. Underwriter from whom purchased: Banc of America Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $10,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $1,940,000 7. Aggregate principal amount of offering: $500,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 7/29/2010 Date offering commenced: 7/29/2010 Commission, spread or profit: 1.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) _X_ b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (vi)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: SunGard Data Systems Inc. (SDSINC 7.375% November 15, 2018 144A) Cusip 867363AP 3. Underwriter from whom purchased: Goldman Sachs 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $60,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $11,150,000 7. Aggregate principal amount of offering: $900,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 11/1/2010 Date offering commenced: 11/1/2010 Commission, spread or profit: 1.88%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: USG Corporation (USG 8.375% October 15, 2018 144A) Cusip 903293AY 3. Underwriter from whom purchased: BofA Merrill Lynch 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $10,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $2,893,000 7. Aggregate principal amount of offering: $350,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 11/4/2010 Date offering commenced: 11/4/2010 Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (ii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Hanesbrands Inc. (HBI 6.375% December 15, 2020 144A) Cusip 410345AH 3. Underwriter from whom purchased: BofA Merrill Lynch 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $75,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $14,406,000 7. Aggregate principal amount of offering: $1,000,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 11/4/2010 Date offering commenced: 11/4/2010 Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (iii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Berry Plastics Corporation (BERRY 9.75% January 15, 2021 144A) Cusip 085790AV 3. Underwriter from whom purchased: Credit Suisse Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $150,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $35,265,000 7. Aggregate principal amount of offering: $800,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 10. Date of Purchase: 11/10/2010 11. Date offering commenced: 11/10/2010 12. Commission, spread or profit: 1.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (iv)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ _X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Mobile Mini Inc. (MINI 7.875% December 1, 2020 144A) Cusip 60740FAJ 3. Underwriter from whom purchased: Deutsche Bank Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $75,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $8,775,000 7. Aggregate principal amount of offering: $200,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 11/10/2010 Date offering commenced: 11/10/2010 Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (v)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Corvanta Holding Corporation (CVA 7.25% December 1, 2020) Cusip 22282EAD 3. Underwriter from whom purchased: BofA Merrill Lynch 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $140,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $18,570,000 7. Aggregate principal amount of offering: $400,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 11/16/2010 Date offering commenced: 11/16/2010 Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X_ b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (vi)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: PETCO Animal Supplies, Inc. (PETC 9.25% December 1, 2018 144A) Cusip 716016AC 3. Underwriter from whom purchased: Credit Suisse Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $80,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $8,165,000 7. Aggregate principal amount of offering: $500,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 11/19/2010 Date offering commenced: 11/19/2010 Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (vii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Ball Corporation (BLL 5.75% May 15, 2021) Cusip 058498AQ 3. Underwriter from whom purchased: BofA Merrill Lynch 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $100,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $19,170,000 7. Aggregate principal amount of offering: $500,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 11/15/2010 Date offering commenced: 11/15/2010 Commission, spread or profit: 1.38%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (viii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Ally Finance Inc. (ALLY 6.25% December 1, 2017 144A) Cusip 02005NAC 3. Underwriter from whom purchased: BofA Merrill Lynch 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $345,107 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $36,596,132 7. Aggregate principal amount of offering: $986,020,000 8. Purchase price (net of fees and expenses): 98.602 9. Offering price at close of first day on which any sales were made: 98.602 Date of Purchase: 11/15/2010 Date offering commenced: 11/15/2010 Commission, spread or profit: 1.25%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (ix)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Service Corporation International. (SCI 7.00% May 15, 2019) Cusip 817565BV 3. Underwriter from whom purchased: BofA Merrill Lynch 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $180,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $17,505,000 7. Aggregate principal amount of offering: $250,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 11/17/2010 Date offering commenced: 11/17/2010 Commission, spread or profit: 2.25%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (x)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Exterran Holdings Inc. (EXH 7.25% December 1, 2018 144A) Cusip 30225XAB 3. Underwriter from whom purchased: BofA Merrill Lynch 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $70,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $13,695,000 7. Aggregate principal amount of offering: $350,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 11/18/2010 Date offering commenced: 11/18/2010 Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (xi)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Genworth Financial Inc. (GNW 7.20% February 15, 2021) Cusip 37247DAN 3. Underwriter from whom purchased: BofA Merrill Lynch 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $14,949 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $9,851,292 7. Aggregate principal amount of offering: $398,636,000 8. Purchase price (net of fees and expenses): 99.659 9. Offering price at close of first day on which any sales were made: 99.659 Date of Purchase: 11/17/2010 Date offering commenced: 11/17/2010 Commission, spread or profit: 0.65%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X_ b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (xii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Brightstar Corporation (BSTA 9.50% December 1, 2016 144A) Cusip 109478AA 3. Underwriter from whom purchased: Jeffries and Company 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $85,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $23,325,000 7. Aggregate principal amount of offering: $250,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 11/23/2010 Date offering commenced: 11/23/2010 Commission, spread or profit: 2.25%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (xiii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: GeoEye Inc. (GEOY 8.625% October 1, 2016) Cusip 37250WAD 3. Underwriter from whom purchased: BofA Merrill Lynch 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $15,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $1,896,000 7. Aggregate principal amount of offering: $125,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 10/1/2010 Date offering commenced: 10/1/2010 Commission, spread or profit: 2.25%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Davita Inc. (DVA 6.375% November 1, 2018) Cusip 23918KAL 3. Underwriter from whom purchased: BofA Merrill Lynch 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $50,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $15,585,000 7. Aggregate principal amount of offering: $775,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 10/5/2010 Date offering commenced: 10/5/2010 Commission, spread or profit: 1.63%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (ii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Davita Inc. (DVA 6.625% November 1, 2020) Cusip 23918KAM 3. Underwriter from whom purchased: BofA Merrill Lynch 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $50,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $15,585,000 7. Aggregate principal amount of offering: $775,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 10/5/2010 Date offering commenced: 10/5/2010 Commission, spread or profit: 1.63%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (iii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Navios Maritime Acquisition Corporation (NNA 8.625% November 1, 2017 144A) Cusip 63938MAA 3. Underwriter from whom purchased: BofA Merrill Lynch 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $75,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $13,650,000 7. Aggregate principal amount of offering: $400,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 10. Date of Purchase: 10/6/2010 11. Date offering commenced: 10/6/2010 12. Commission, spread or profit: 2.00%$ / share 13. Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (iv)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ _X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Michaels Stores Inc. (MIK 7.75% November 1, 2018 144A) Cusip 594087AQ 3. Underwriter from whom purchased: Deutsche Bank Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $49,631 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $18,378,359 7. Aggregate principal amount of offering: $794,096,000 8. Purchase price (net of fees and expenses): 99.262 9. Offering price at close of first day on which any sales were made: 99.262 Date of Purchase: 10/7/2010 Date offering commenced: 10/7/2010 Commission, spread or profit: 1.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (v)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Hilcorp Energy Company (HILCRP 7.625% April 15, 2021) Cusip 431318AL 3. Underwriter from whom purchased: Deutsche Bank Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $35,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $6,840,000 7. Aggregate principal amount of offering: $350,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 10/7/2010 Date offering commenced: 10/7/2010 Commission, spread or profit: 1.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) _X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (vi)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: XM Satellite Radio Inc. (SIRI 7.625% November 1, 2018 144A) Cusip 98375YAZ 3. Underwriter from whom purchased: Morgan Stanley 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $23,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $4,784,000 7. Aggregate principal amount of offering: $700,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 10/13/2010 Date offering commenced: 10/13/2010 Commission, spread or profit: 1.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (vii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Calpine Corporations (CPN 7.50% February 15, 2021 144A) Cusip 131347BW 3. Underwriter from whom purchased: Morgan Stanley 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $345,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $71,960,000 7. Aggregate principal amount of offering: $2,000,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 10/18/2010 Date offering commenced: 10/18/2010 Commission, spread or profit: 1.50%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (viii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: MarkWest Energy Partners LP and MarkWest Energy Finance Corporation (MWE 6.75% November 1, 2020) Cusip 570506AM 3. Underwriter from whom purchased: Wells Fargo Advisors 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $65,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $18,725,000 7. Aggregate principal amount of offering: $500,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 10/19/2010 Date offering commenced: 10/19/2010 Commission, spread or profit: 1.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (ix)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Sabra Healthcare REIT Inc. (SABHEA 8.125% November 1, 2018 144A) Cusip 78572XAA 3. Underwriter from whom purchased: BofA Merrill Lynch 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $33,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $9,166,000 7. Aggregate principal amount of offering: $225,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 10/22/2010 Date offering commenced: 10/22/2010 Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (x)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: MGM Resorts International (MGM 10.00% November 1, 2016 144A) Cusip 55303QAB 3. Underwriter from whom purchased: BofA Merrill Lynch 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $148,346 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $19,779,400 7. Aggregate principal amount of offering: $494,485,000 8. Purchase price (net of fees and expenses): 98.897 9. Offering price at close of first day on which any sales were made: 98.897 Date of Purchase: 10/25/2010 Date offering commenced: 10/25/2010 Commission, spread or profit: 1.50%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (xi)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Momentive Performance Materials Inc. (MOMENT 9.00% January 15, 2021 144A) Cusip 60877UAU 3. Underwriter from whom purchased: Credit Suisse Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $30,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $7,365,000 7. Aggregate principal amount of offering: $635,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 10/27/2010 Date offering commenced: 10/27/2010 Commission, spread or profit: 1.94%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (xii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Hexion US Finance Corp and Hexion Nova Scotia Finance ULC (HXN 9.00% November 15, 2020 144A) Cusip 428303AK 3. Underwriter from whom purchased: Credit Suisse Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $20,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $4,370,000 7. Aggregate principal amount of offering: $440,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 10/27/2010 Date offering commenced: 10/27/2010 Commission, spread or profit: 1.94%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (xiii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Georgia-Pacific LLC (GP 5.40% November 1, 2020 144A) Cusip 37331NAB 3. Underwriter from whom purchased: Deutsche Bank Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $84,501 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $17,919,193 7. Aggregate principal amount of offering: $1,242,662,500 8. Purchase price (net of fees and expenses): 99.413 9. Offering price at close of first day on which any sales were made: 99.413 Date of Purchase: 10/27/2010 Date offering commenced: 10/27/2010 Commission, spread or profit: 1.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (xiv)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: M/I Homes Inc. (MHO 8.625% November 15, 2018 144A) Cusip 55305BAD 3. Underwriter from whom purchased: Citigroup Global Markets 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $39,435 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $9,459,423 7. Aggregate principal amount of offering: $197,174,000 8. Purchase price (net of fees and expenses): 98.587 9. Offering price at close of first day on which any sales were made: 98.587 Date of Purchase: 10/28/2010 Date offering commenced: 10/28/2010 Commission, spread or profit: 1.50%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (xv)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 21, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: MetroPCS Wireless Inc. (PCS 7.875% September 1, 2018) Cusip 591709AK 3. Underwriter from whom purchased: Barclays Capital Inc. 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $44,675 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $13,973,238 7. Aggregate principal amount of offering: $992,770,000 8. Purchase price (net of fees and expenses): 99.277 9. Offering price at close of first day on which any sales were made: 99.277 Date of Purchase: 9/7/2010 Date offering commenced: 9/7/2010 Commission, spread or profit: 1.63%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (i)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: BE Aerospace Inc. (BEAV 6.875% October 1, 2020) Cusip 055381AR 3. Underwriter from whom purchased: Credit Suisse Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $173,432 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $20,306,410 7. Aggregate principal amount of offering: $644,176,000 8. Purchase price (net of fees and expenses): 99.104 9. Offering price at close of first day on which any sales were made: 99.104 Date of Purchase: 9/13/2010 Date offering commenced: 9/13/2010 Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (ii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Inergy LP/Inergy Finance (NRGY 7.00% October 1, 2018 144A) Cusip 45661TAJ 3. Underwriter from whom purchased: Wells Fargo Advisors 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $85,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $23,825,,000 7. Aggregate principal amount of offering: $600,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 9/13/2010 Date offering commenced: 9/13/2010 Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) _X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (iii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Continental Resources (CLR 7.125% April 1, 2021 144A) Cusip 212015AE 3. Underwriter from whom purchased: BancAmerica Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $120,000 6.Aggregate principal amount of purchase by all investment companies advised by the Adviser: $7,015,000 7. Aggregate principal amount of offering: $400,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 10. Date of Purchase: 9/13/2010 11. Date offering commenced: 9/13/2010 12. Commission, spread or profit: 1.75%$ / share 13. Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (iv)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ _X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Huntsman International LLC (HUN 8.625% March 15, 2021 144A) Cusip 44701QAW 3. Underwriter from whom purchased: Goldman Sachs and Company 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $50,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $11,725,000 7. Aggregate principal amount of offering: $350,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 9/14/2010 Date offering commenced: 9/14/2010 Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (v)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Celanese US Holdings LLC (CE 6.625% October 15, 2018 144A) Cusip 15089QAA 3. Underwriter from whom purchased: BancAmerica Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $60,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $9,740,000 7. Aggregate principal amount of offering: $600,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 9/15/2010 Date offering commenced: 9/15/2010 Commission, spread or profit: 1.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) _X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (vi)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Intelsat Jackson Holdings S.A. (INTEL 7.25% October 15, 2020 144A) Cusip 45824TAA 3. Underwriter from whom purchased: Credit Suisse Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $45,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $16,100,000 7. Aggregate principal amount of offering: $1,000,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 9/16/2010 Date offering commenced: 9/16/2010 Commission, spread or profit: 1.38%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (vii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: FTI Consulting Inc. (FCN 6.75% October 1, 2020 144A) Cusip 302941AH 3. Underwriter from whom purchased: BancAmerica Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $85,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $16,030,000 7. Aggregate principal amount of offering: $400,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 9/16/2010 Date offering commenced: 9/16/2010 Commission, spread or profit: 2.20%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (viii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: ABI Escrow Corporation (ABH 10.25% October 15, 2018 144A) Cusip 00339KAA 3. Underwriter from whom purchased: Citigroup Global Markets 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $150,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $55,200,000 7. Aggregate principal amount of offering: $850,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 9/20/2010 Date offering commenced: 9/20/2010 Commission, spread or profit: 2.25%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (ix)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Sinclair Television Group, Inc. (SBGI 8.375% October 15, 2018 144A) Cusip 829259AD 3. Underwriter from whom purchased: Citadel Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $98,567 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $3,932,823 7. Aggregate principal amount of offering: $246,417,500 8. Purchase price (net of fees and expenses): 98.567 9. Offering price at close of first day on which any sales were made: 98.567 Date of Purchase: 9/21/2010 Date offering commenced: 9/21/2010 Commission, spread or profit: 1.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (x)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _ X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Gannett Co. Inc.(GCI 6.375% September 1, 2015 144A) Cusip 364725AR 3. Underwriter from whom purchased: Citigroup Global Markets 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $24,743 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $3,364,980 7. Aggregate principal amount of offering: $247,425,000 8. Purchase price (net of fees and expenses): 98.970 9. Offering price at close of first day on which any sales were made: 98.970 Date of Purchase: 9/22/2010 Date offering commenced: 9/22/2010 Commission, spread or profit: 1.95%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (xi)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Gannett Co. Inc. (GCI 7.125% September 1, 2018 144A) Cusip 364725AU 3. Underwriter from whom purchased: Citigroup Global Markets 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $24,632 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $5,133,257 7. Aggregate principal amount of offering: $246,317,500 8. Purchase price (net of fees and expenses): 98.527 9. Offering price at close of first day on which any sales were made: 98.527 Date of Purchase: 9/22/2010 Date offering commenced: 9/22/2010 Commission, spread or profit: 1.95%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (xii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? _X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: TPC Group LLC (TPCG 8.25% October 1, 2017 144A) Cusip 87263GAA 3. Underwriter from whom purchased: Deutsche Bank Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $24,838 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $5,404,640 7. Aggregate principal amount of offering: $347,725,000 8. Purchase price (net of fees and expenses): 99.350 9. Offering price at close of first day on which any sales were made: 99.350 Date of Purchase: 9/29/2010 Date offering commenced: 9/29/2010 Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (xiii)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Ardagh Packaging Finance (ARGID 7.375% October 15, 2017 144A) Cusip 039686AA 3. Underwriter from whom purchased: Citigroup Global Markets 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $200,000 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $12,445,000 7. Aggregate principal amount of offering: $350,000,000 8. Purchase price (net of fees and expenses): 100.00 9. Offering price at close of first day on which any sales were made: 100.00 Date of Purchase: 9/30/2010 Date offering commenced: 9/30/2010 Commission, spread or profit: 2.00%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (xiv)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011 RULE 10f-3 REPORT FORM Record of Securities Purchased J.P. Morgan Investment Management Inc. 1. Name of Fund: LVIP JPMorgan High Yield Fund 2. Name of Issuer: Nielsen Finance LLC (VNU 7.75% October 15, 2018 144A) Cusip 65409QAX 3. Underwriter from whom purchased: Deutsche Bank Securities 4. Affiliated Underwriter managing or participating in underwriting syndicate: JPMorgan Securities Inc. 5. Aggregate principal amount of purchase for this Fund by the Adviser: $74,450 6. Aggregate principal amount of purchase by all investment companies advised by the Adviser: $13,803,076 7. Aggregate principal amount of offering: $744,502,500 8. Purchase price (net of fees and expenses): 99.267 9. Offering price at close of first day on which any sales were made: 99.267 Date of Purchase: 9/30/2010 Date offering commenced: 9/30/2010 Commission, spread or profit: 1.75%$ / share Have the following conditions been satisfied?YesNo a.The securities are: part of an issue registered under the Securities Act of 1933 which is being offered to the public; part of an issue of Government Securities; Eligible Municipal Securities; sold in an Eligible Foreign Offering; OR sold in an Eligible Rule 144A Offering? (See Rule 10f-3 Procedures for definitions of defined terms used herein.) X b.(1) The securities were purchased prior to the end of the first day onwhich any sales were made, at a price that is not more than the price paid by each other purchaser of securities in that offering or in any concurrent offering of the securities (except, in the case of an Eligible Foreign Offering, for any rights to purchase that are required by law to be granted to existing security holders of the issuer); OR X (2) If the securities to be purchased were offered for subscriptionupon exercise of rights, such securities were purchased on or before the fourth day preceding the day on which the rights offering terminates? c.The underwriting was a firm commitment underwriting? X d.The commission, spread or profit was reasonable and fair in relation to that being received by others for underwriting similar securities during the same period? X e.The issuer of the securities, except for Eligible Municipal Securities, and its predecessors has been in continuous operation for not less than three years? X f.(1) The amount of the securities, other than those sold in an Eligible Rule 144A Offering (see below), purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the principal amount of the offering; OR (2) If the securities purchased were sold in an Eligible Rule 144A Offering, the amount of such securities purchased by all of the investment companies advised by the Adviser and any purchases by another account with respect to which the Adviser has investment discretion if the Adviser exercised such discretion with respect to the purchase, did not exceed 25% of the total of: (xv)The principal amount of the offering of such class sold by underwriters or members of the selling syndicate to qualified institutional buyers, as defined in Rule 144A(a)(1), plus (ii) The principal amount of the offering of such class in any concurrent public offering? X g.(1) No affiliated underwriter of the Purchasing Fund was a direct or indirect participant in or beneficiary of the sale; OR (2) With respect to the purchase of Eligible Municipal Securities, such purchase was not designated as a group sale or otherwise allocated to the account of an affiliated underwriter? X h.Information has or will be timely supplied to an appropriate officer ofthe Trust for inclusion on SEC Form N-SAR and quarterly reports to the Trust’s Board of Trustees? X All purchases described in this report were executed in compliance with Rule 10f-3 and the Rule 10f-3 procedures adopted by the Board of Trustees of Lincoln Variable Insurance Product Trust. I have submitted these answers and completed this form based on all available information. Name: Anna K. Jensen Title: Vice President, Regulatory Reporting Manager Date: January 24, 2011
